Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In response Applicant’s remarks regarding obtaining a human English translation for Ha, KR 101295342, the Office Translation Services was able to obtain a patent family member published in the English language.  Ha, US Publication No. 2014/0240375 is cited on the attached PTO-892.
	The following remarks are presented to clarify the prosecution record.  Applicant submits “Ha does not operate the display device with both the original LED or LED element and the replacement LED or LED element.”  (Remarks at page 14.)  Ha teaches both the original LED and the replacement in LED are in operation because they are both made to emit with the same luminance value of 5 (e.g. see Ha, US Publication No. 2014/0240375 at para. [0042], para. [0034], fig. 4 and the teachings in fig. 10; and Ha, KR 101295342 machine translation at para. [0023]).

REASONS FOR ALLOWANCE
Claims 1 and 3-11 are allowed.
	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited apparatus in claim 1, “…apply voltage to the plurality of non-replacement inorganic light emitting diodes and the plurality of replacement inorganic light emitting diodes such that an entire brightness of a combination of the red non-replacement inorganic light emitting diode and the red replacement inorganic light emitting diode is the same as a brightness of the red non-replacement inorganic light emitting diode while operating both the red non-replacement inorganic light emitting diode and the red replacement inorganic light emitting diode, an entire brightness of a combination of the green non-replacement inorganic light emitting diode and the green replacement inorganic light emitting diode is the same as a brightness of the green non- replacement inorganic light emitting diode while operating both the green non-replacement inorganic light emitting diode and the green replacement inorganic light emitting diode, and an entire brightness of a combination of the blue non-replacement inorganic light emitting diode and the blue replacement inorganic light emitting diode is the same as a brightness of the blue non-replacement inorganic light emitting diode while operating both the blue non-replacement inorganic light emitting diode and the blue replacement inorganic light emitting diode.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
25 April 2022